Citation Nr: 1727320	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11 00-006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision, that denied service connection for PTSD, by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is also before the Board on appeal of an August 2011 rating decision that denied service connection for a TDIU.

The January 2008 rating decision denied an original claim for service connection for PTSD.  The Veteran submitted additional relevant records, and the claim was again adjudicated in March 2009.  However, as the additional evidence was received within one year of the January 2008 rating decision, that denial did not become final, and is now on appeal.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362   (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  

With regard to the Veteran's acquired psychiatric disorder claim, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran claimed service connection only for PTSD, in light of the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In April 2017 the Veteran testified at a travel Board hearing before the undersigned.  A transcript is associated with the record.  At the hearing, the Veteran submitted additional evidence with waiver of Agency of Original Jurisdiction (AOJ) review.  Such evidence will be considered by the AOJ after readjudicating the claims pursuant to the Board's remand directives.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports, and testified before the undersigned, as to his many in-service stressors to include spraying an insecticide while stationed in Vietnam and drawing fire from the Vietnamese who thought it was Agent Orange, coming under rocket and mortar attacks, coming under attack on the ground and in the air, being in close proximity to a ground firefight while traveling by bus, and being trapped on the tail section of an aircraft while under attack.  The Veteran testified that his in-service stressors involved fear of hostile military or terrorist activity.

The Board notes that the Veteran's DD Form 214 shows that he served with the United States Air Force as an aircraft maintenance specialist.  Service personnel records also show that he served in the Republic of Vietnam with special orders received in June 1970 with the Miliary Assistance Command, Vietnam (MACV) Malaria Control Program from July 1, 1970, to September 28, 1970, within the geographical limits of the Republic of South Vietnam with travel by military aircraft directed when available.

Furthermore, an October 2007 response from the Center for Unit Records Research (CURR) documented hostile attacks during the Veteran's South Vietnam tour.

Establishing entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016). 

The record reflects that the Veteran has reported in-service stressors that are related to his fear of hostile military or terrorist activity pursuant to 38 C.F.R. § 3.304 (f) (2), (3) (2016).  As such, service connection may be established if a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  See id. 

The Veteran was afforded a VA examination in January 2008 in which the examiner noted he was in a motor vehicle accident (MVA) in 1994 which resulted in a two-week coma as well as permanent cognitive impairments.  The Veteran reported that he was told that he was drunk at the time of the accident but that he had no memory of the accident.  The examiner diagnosed generalized anxiety disorder and alcohol abuse in remission.  The examiner found that the Veteran did not meet the criteria for PTSD; although he had verified stresses which could lead to PTSD symptomatology, no formal diagnosis of PTSD was ever made.

A private treatment record in September 2008 noted a diagnosis of PTSD under the Detailed Assessment of Posttraumatic Stress (DAPS).

The Veteran was afforded a VA examination in September 2016 in which the examiner did not find a diagnosis of PTSD that conformed to DSM-V criteria.  The examiner found that the Veteran's reported in-service stressor met criterion A (was adequate to support a diagnosis of PTSD); however, the examiner stated that his symptoms were better explained as anxiety and depression.  

The Board notes that an etiological opinion related to the diagnosed generalized anxiety disorder has not been provided.  As such, and as per the holding in Clemons, the Board finds that a remand is in order to afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of this claim, to include generalized anxiety disorder.

The Board also notes that treatment records from the aforementioned MVA are not of record, remand is required to obtain such records.

The Veteran also testified that he was receiving Social Security Administration (SSA) benefits for a disability at one point in time before retiring.  Remand is also necessary to obtain any records considered by the SSA in adjudicating the Veteran's claim.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

In regards to the TDIU claim, the development requested in connection with the foregoing claim could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include records regarding the Veteran's MVA accident in 1994.

2.  Contact the SSA and request that it provide documentation of the Veteran's disability benefits and copies of all records developed in association with the decision for incorporation into the record.

3.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.304 (f)(3) are fully complied with and satisfied with respect to the issue of entitlement to service connection for PTSD based on fear of hostile military or terrorist activity.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder present during the pendency of this appeal, to include PTSD and generalized anxiety disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following inquiries:

(A) In accordance with the DSM-V, the VA examiner should identify all current diagnoses of any acquired psychiatric disorder.  VA treatment records note diagnoses of PTSD and generalized anxiety disorder. 

(B) For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

(C) The examiner should then determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied in accordance with the DSM-V. In doing so, the examiner is requested to obtain a complete history of stressors reported by the Veteran and discuss prior diagnoses of PTSD in the post-service medical records.

(D) If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current PTSD symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If any acquired psychiatric disorder, to include PTSD, is found to be manifested in service or otherwise causally or etiologically related to the Veteran's military service, the examiner should also discuss any functional or occupational impairment caused by such disorder.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

